DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-14 are cancelled and claim 15 is amended. Claims 15-30 filed 10/28/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/22 has been entered.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 15-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 15-30 are directed to systems, therefore the claims fall under a statutory class of invention.    
Step 1 Statutory Category: Nevertheless, independent claim 15 is directed to an abstract idea without significantly more. The claims are drawn to a transaction card package assembly, which falls under commercial or legal interactions under certain methods of organizing human activity, in this case. 
Step 2A – Prong 1: Judicial Exception Recited: The independent claims recite the following steps which fall under commercial or legal interactions, and are done by using generic computing components: 
… maintaining account information for the plurality of transaction card package assemblies, the plurality of samples, and any correlations between the two; 
… for receiving and transmitting a message and response… 
… to process and record correlation instructions to determine… are eligible for correlation at a time of purchase… and to correlate one or more sample identifications with one or more transaction card package assembly identifications… 
for processing data requests received from and transmitting data request responses to a transaction card package assembly interested party…  
for receiving and transmitting a message and response… 
for receiving and transmitting a message and response… 
for receiving and transmitting a message and response...
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of transaction card package assembly with generally recited computer elements such as a datastore, microprocessor, transaction card package assemblies, samples, point of sale terminal interface, point of sale terminal, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, and merchant system interface. These additional elements of the sale terminal, datastore, transaction card package assemblies, samples, point of sale terminal interface, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, microprocessor, and merchant system interface computer elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform a transaction card package assembly. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Methods of Organizing Human Activity, specifically the Commercial or Legal Interactions subgrouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a datastore, transaction card package assemblies, point of sale terminal, samples, point of sale terminal interface, sample correlation unit, microprocessor, data request unit, card issuer authorization system interface, sample issuer system interface, and merchant system interface computer elements to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 16, the claim is directed to limitations which serve to limit by an activation request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Regarding dependent claims 17-18 and 21-22 and 25, the claims are directed to limitations which serve to limit by a correlation request/instruction. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Regarding dependent claims 19, 23, 26, and 28, the claims are directed to limitations which serve to limit by a data request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Regarding dependent claims 20, 24, 27, and 29-30, the claims are directed to limitations which serve to limit by a redemption request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 (a) are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 15-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al (2008/0114696) in view of Martinez et al (2007/0187488).
Re Claim 15: Singh discloses comprising: 
	a plurality of transaction card package assemblies, wherein the plurality of transaction card package assemblies comprises at least a first transaction card package assembly and a second transaction card package assembly and wherein the first transaction card package assembly is different from the second transaction card package assembly (see [0009, 0017, 0024, 0032] package assemblies);
a datastore maintaining account information for the plurality of transaction card package assemblies, the plurality of samples, and any correlations between the two (see [0007] discloses database); 
a point of sale terminal interface for receiving and transmitting a message and response with a point of sale terminal (see P.O.S. processor in Figure 3); 
a data request unit for processing data requests received from and transmitting data request responses to a transaction card package assembly interested party, wherein the data request unit is also part of the distributed computing system for the transaction card package assembly processing system (see [0025] variable amount requested, [0027, 0036] discloses activation/deactivation requests); 
a card issuer authorization system interface for receiving and transmitting a message and response with a card issuer authorization system (see [0051] discloses a message to card vendor);
a plurality of samples, wherein the plurality of samples comprises at least a first sample and a second sample and wherein the first sample is different from the second sample (see [0017] discloses packages imprinted with coupons, where in the Specification [0021] describes samples as being coupons);
a sample correlation unit to process and record correlation instruction, and to correlate one or more sample identifications with one or more transaction card package assembly identifications, wherein correlate the one or more sample identifications with the one or more transaction card package assembly identifications comprises correlating the first transaction card package assembly and the first sample, wherein the sample correlation unit is a microprocessor comprising part of a distributed computing system for the transaction card package assembly processing system (see [0027-0033, 0037, 0039] discloses correlation, in particular [0027] discloses correlating the data encoded in the transaction card identifiers allocated to the specific package. Then, this correlated information is used for activation or deactivation at a point of sale. [0028] discloses how identities of individual card issuers of transaction card packages are correlated to unique package identifiers. [0029] goes on to disclose how the correlation of data encoded in transaction card identifiers to a specific package identifier is accomplished, manually or electronically. [0030 and 0031] disclose how this correlation process is done automatically.);
to determine whether the first transaction card package assembly and the first sample are eligible for correlation at a time of purchase of the transaction card package assembly (see [0039] determine transaction cards to be activated or deactivated based on package identifier). 
However, Singh fails to disclose the following message. Meanwhile, Martinez discloses:
a merchant system interface for receiving and transmitting a message and response with a merchant system, as well as a sample issuer system interface for receiving and transmitting a message and response with a sample issuer system (see [0043] discloses decline message sent to POS, [0044] discloses authorization message sent to POS, [0042] electronic issuance transaction message sent to POS). 
From the teaching of Martinez, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singh’s invention with Martinez’s disclosure of messages in order
Re Claim 16: Singh discloses wherein the message comprises an activation request (see [0041] discloses an activation or deactivation request).
Re Claims 17, 21: Singh discloses wherein the message comprises a correlation request (see [0027] discloses correlation, in particular [0027] discloses correlating the data encoded in the transaction card identifiers allocated to the specific package. Then, this correlated information is used for activation or deactivation at a point of sale. [0028] discloses how identities of individual card issuers of transaction card packages are correlated to unique package identifiers. [0029] goes on to disclose how the correlation of data encoded in transaction card identifiers to a specific package identifier is accomplished, manually or electronically. [0030 and 0031] disclose how this correlation process is done automatically.).
Re Claims 18, 22, 25: Singh discloses wherein the message comprises correlation instruction (see [0027] discloses correlation, in particular [0027] discloses correlating the data encoded in the transaction card identifiers allocated to the specific package. Then, this correlated information is used for activation or deactivation at a point of sale. [0028] discloses how identities of individual card issuers of transaction card packages are correlated to unique package identifiers. [0029] goes on to disclose how the correlation of data encoded in transaction card identifiers to a specific package identifier is accomplished, manually or electronically. [0030 and 0031] disclose how this correlation process is done automatically.).
Re Claims 19, 23, 26, 28: Singh discloses wherein the message comprises a data request (see [0007] discloses a request).
Re Claims 20, 24, 27, 29-30: Singh discloses wherein the message comprises a redemption request (see [0013-0014] discloses redeeming merchants).
Response to Arguments
9.	Applicant's arguments filed 10/28/22 with respect to 35 USC 103 are moot in view of the new grounds of rejection. However, with respect to: “a sample correlation unit to process and record correlation instruction, and to correlate one or more sample identifications with one or more transaction card package assembly identifications, wherein correlate the one or more sample identifications with the one or more transaction card package assembly identifications comprises correlating the first transaction card package assembly and the first sample, wherein the sample correlation unit is a microprocessor comprising part of a distributed computing system for the transaction card package assembly processing system,” the Examiner respectfully disagrees as Singh does disclose this. [0027] discloses correlating the data encoded in the transaction card identifiers allocated to the specific package. Then, this correlated information is used for activation or deactivation at a point of sale. [0028] discloses how identities of individual card issuers of transaction card packages are correlated to unique package identifiers. [0029] goes on to disclose how the correlation of data encoded in transaction card identifiers to a specific package identifier is accomplished, manually or electronically. [0030 and 0031] disclose how this correlation process is done automatically. 
With respect to 35 USC 101, the Examiner respectfully disagrees. The applicant tries to argue that they are using a particular machine, however the sale terminal, datastore, transaction card package assemblies, samples, point of sale terminal interface, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, microprocessor, and merchant system interface computer elements are all generally recited. In MPEP 2106.05(b), it states: “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The most pertinent NPL prior art is found to be Anonymous (Chase Paymentech Reports Gift Card Study Results, NPL).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
/Fawaad Haider/
Examiner, Art Unit 3687